Title: From Alexander Hamilton to Charles Cotesworth Pinckney, Nathan Rice, and William S. Smith, 26 March 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth,Rice, Nathan,Smith, William Stephens



Sir
New York March 26. 1800

Inclosed is a plan of the Formation of a Regiment for Exercise or Battle, of which I request your mature consideration, and that you will favour me as early as may be with the result of your reflections. The more careful and particular your criticism, the more will it oblige me.
